342 U.S. 891
72 S. Ct. 198
96 L. Ed. 668
UNITED STATES of America, plaintiff,v.STATE OF CALIFORNIA.
No. 6, Original.
Supreme Court of the United States
December 3, 1951

Attorney General McGrath, Solicitor General Perlman, Assistant Attorney General Vanech, Messrs. Oscar H. Davis, John F. Davis and Robert M. Vaughan, for the United States.
Messrs. Edmund G. Brown, Attorney General of California, and Everett W. Mattoon, Assistant Attorney General, for defendant.
The order of February 12, 1949, appointing William H. Davis, Esquire, of New York City, Special Master herein, is continued and he is directed to conduct hearings and to submit to this Court with all convenient speed his recommended answers to the following questions, with a view to securing from this Court an order for his further guidance in applying the proper principles of law to the seven coastal segments enumerated in Groups I and II of the Master's Report of May 31, 1949, ordered filed June 27, 1949, pp. 1 and 2 of said Report:
Question 1.—What is the status (inland waters or open sea) of particular channels and other water areas between the mainland and offshore islands, and, if inland waters, then by what criteria are the inland water limits of any such channel or other water area to be determined?
Question 2.—Are particular segments in fact bays or harbors constituting inland waters and from what landmarks are the lines marking the seaward limits of bays, harbors, rivers, and other inland waters to be drawn?
Question 3.—By what criteria is the ordinary low water mark on the coast of California to be ascertained?
In holding hearings, the master is authorized to exclude such evidence as he may deem immaterial or unduly cumulative in arriving at his recommendations. Each party may make proffer or any part of such excluded evidence in written form to this Court. Excluded evidence so proffered shall accompany the record of proceedings upon which the Master acted, but shall not be a part of that record.
Mr. Justice JACKSON and Mr. Justice CLARK took no part in the consideration or decision of this question.


1
Mr. Justice BLACK is of the opinion that the case should be set for argument with a view to narrowing and making more precise the issues upon which evidence is to be heard.